Title: John Thornton Kirkland, Funeral Sermon for Abigail Smith Adams, November 1818
From: Kirkland, John Thornton
To: 


				
					
					
				
				1st of Corinthians, 7th.—29,30,31.But this I say, brethren; the time is short; it remaineth that they who have wives be as though they had none, and they that weep as though they wept not, and they that rejoice as though they rejoiced not, and they that buy as though they possessed not, and they that use this world as not abusing it; for the fashion of this world passeth away.Here is a collection of precepts of seriousness, of discretion, of moderation, and of self-government. They comprise the right adjustment of our affections respecting our connexions, our griefs and joys, our pursuits and interests, and our whole concern with this world. They are enforced by inspiring a sober & religious, not anxious & desponding, consideration of two facts; the shortness of the duration, and the precariousness of the condition, of the present life—its brevity, & its mutability.In the light of reason, of experience, and of religion, let us 1st. consider these truths, and—2d. apply them to support & encourage us in that chastised & regulated interest in present objects, which the injunctions of the sacred teacher are designed to produce.1st. The facts to employ our meditation are, the brevity & mutability of life. This I say, brethren, the time is short. I wish it to be the deep & lively conviction of your minds, not a mere confession of the mouth. Regard it as a decree of God, the ordination of sovereign wisdom and benignity, the unalterable law of our nature and state. Though it is a gloomy or disheartening thought to those who live in the pride & gaiety of life; though the unbelieving seek to withdraw their attention from a view of our state which increases their perplexity, & those who are resolved on an evil course refuse to dwell on a truth which awakens study, and obey the will of God, who gave them this fleeting existence, they will cherish a deep & just impression of the fact, that the time is short. Truly man is a thing of nought. Life is but  a vapor. Multitudes are sparks of life, no sooner kindled than they are quenched, perishing in infancy or childhood. They are like the flower, which withers before its leaves had time to expand. Behold a large portion swept away in the lively period of youth; when  every thought is joy, & every feeling hope; and the mind is open to the true end of existence, and springs forward to many pleasures & pursuits in the future; the flower has begun to blossom in the dawn, and is nipped by the chilly blast, before it has met the influence of a meridian sun. Others have entered the business of life, have contracted its sacred & tender relations, are the guides of families, the hopes of parents, the stay of children, the supports & ornaments of society; but death snatches them away from their occupations, connexions & prospects, & their life appears the dream of a night.But is the duration of our earthly existence long to those who have reached to advanced age? Their silvered heads & tottering limbs give warning against dependence on long life & long pleasure; for they tremble on the verge; & when they look back on the space they have passed, does it appear longer, or rather do they not seem as though they commenced their journey but yesterday? The time is short to the animal, & still shorter to the intellectual, rational, social, moral, religious, & immortal man; since so much of it is engrossed by infantile imbecility or inactive decrepitude, by the wants of nature, by sleep, by sickness, by trouble, by various cares, by unprofitable society. The time is short, with reference to the important ends & uses of life, considered as a preparation for a durable existence hereafter. It is a religious sense of our brevity, which is to be entertained. The shortness of life carries our views to another state. We are not insects of a day. This is not is not the last stage of human nature. Time has respect to eternity—probation to retribution. Reason points to this destination. The longest time which we can reach, improved in the best manner, is a trifle in relation to the capacity of intellectual & moral improvement, with which we find ourselves endued. Is there no other sphere, in which we may grow up to our maturity. When we consider how many are cut off in infancy or tender youth, when the faculties are beginning to unfold; when we attend to the inequality of condition, so imperfectly corresponding to character; the argument of natural religion is strengthened, that another existence is to follow, in which what is wanting here shall be supplied, and all seems irregular in this stage be united with order & rectitude. What reason may fail to prove, revelation does fully establish. Life & immortality are brought to light in the gospel, & that life a retributary scene in which God shall render to every one according to his works: this then much be the principal object of our attention. With this prospect, we are to regard our present life as a short & precarious opportunity to prepare for another & endless duration, where happiness or misery are annexed to the affections cherished & the deeds performed while in the body.Again, the fashion of this world passeth away: we are to be seriously reminded of the mutable condition of that life which is so short. The original is thought to allude to the successive scenes of a dramatic exhibition. In conformity to this idea, this world is described as a stage that presents variable scenes & character. Princes, statesmen, warriors, the rich, the learned, & the wise, & on the other hand the poor, the weak, & humble part of mankind, possess their several places on the theatre. Some lurk in obscurity, & seldom come from behind the scenes; & others appear in a conspicuous part, wearing crowns, & glittering in armor, or dressed in robes of office. In a little time the scene is shifted; the phantoms disappear; the vicissitude of affairs, or the scythe of death, clears the stage of the world of its busy actors, divests them of their fictitious ornaments, and closes the vain dream of their lives. Another idea of the illusion is that in this passage reference may be made to a grand procession, in which pageants, or emblematical figures, are carried along the streets: the crowd wait for the spectacle with eager curiosity: they look at the passing show, which soon disappears, to be presented for a few moments to other spectators. Nothing is constant but change. The face of nature is putting on new and ever varying aspects. Empires & governments are surely not founded on an immoveable basis. The condition of families is in perpetual revolution. The riches which we gather, another scatters. Wealth & poverty, prosperity & adversity, health & sickness—how frequent, how rapid are their vicissitudes. The career of hope & joy, plunges suddenly into distresses & despair: and the solitary walk of life, after many turnings & various degrees of ascent, terminates at a throne. The mighty change of death awaits us all. We are passing rapidly from the cradle to the grave; from all the objects & connexions to which we are tied here. We are hastening to a new mode of existence, to other scenes, other relations. The time of our removal is utterly uncertain. The tomb may open under every step we take. Death is ambushed about our path. Here he gives long notice of his approach: there he comes by surprize, as a thief in the night, & the blow is not felt till it is fatal. The condition of life is as mutable as its duration is short. In the light of religion let this mutability be considered. It is the work of the providence of that Being, whose nature, purposes, & perfection, are ever the same. He changeth not; therefore we are not consumed. His compassions fail not; they are new every morning: great is his faithfulness. These vicissitudes are adapted to our active nature. They are designed for our excitement and trial; for the production & exercise of our virtues, & the formation of our characters. By this discipline of uncertainty, would our heavenly father train us up to faith, to piety, to benevolence, to resignation; and prepare us for that life, where shadows & vanities are no more, where reality & certainty & stability have their seat, & where our happiness may be drawn from wells of salvation & rivers of joy which flow at God’s right hand forevermore.Let us apply these truths to our warning & consolation. Let them assist us in that adjustment of our affections, respecting our connections, our griefs & joys, our pursuits & interests, & our whole concern with the world, which the injunctions & precepts of the sacred teacher intend. This is our second topic. Consider all these valued & beloved objects; be prepared for change; & rely not on what is transitory, as if it were constant. Let not your grief or joy be excessive. Apply & use thy state aright with unrelaxed diligence, because all that belongs to it is passing away; and thus secure those things in their uses & effects, which cannot be retained in their substance. By doing the will of God in this fleeting & inconstant life, seek to attain to unfading, durable, & eternal felicity.The first precept respects the near connections of life: “this I say, brethren; it remaineth that they who have wives be as though they had none.” Let us see that our tender connections be not sustained without reflection, not our attachments indulged with thoughtless presumption & unconcern. To promote our happiness & our virtue, the author of our being, our faculties, & state, has ordained and granted the family society. Let its benefits & joys be prized, let all its offices of love be fulfilled, by those who sustain its relations. Let the intimacies of friendship, let the ties of nature, be regarded with a conscientious attention to their duties, with a grateful reception of their blessings. They are designed as the source of our best satisfactions, & the sphere of our useful activity. Doth not the Most High demand, that they who are one—who are or should have been united by previous affection—who have the same objects of tenderness & interest—whose connection is as important to others as to themselves, & is indissoluble—should find delight in each other,  & shall be knit in love? Doth religion condemn what nature requires, that the hearts of parents should rest with fondness on children, and children should find, or wish to find, their parents in the place of God? Nor will the wisdom that is from above fail to encourage the members of the same family, brothers & sisters, to cultivate a friendship inexpressibly dear. Let their intercourse be an exercise of sympathy & forbearance. Let them display a participation, in which there is no solitary joy, no unnoticed or unpitied care or sorrow. Let it be an exhibition of kindness, where they bear each other’s burden, & spring to offices of love; & help each other in the race of wisdom & the labors of goodness & the favor of God, by mutual prayers & counsels & examples. But whilst you find the highest & best solace & occupation in these relations, shall you not aim to regulate all the attachments & hopes that grow out of them, seeing the time is short, & the condition of life precarious? Let those who have husbands or wives, parents, children, friends,—making their best earthly possession, their joy & their dependence,—be in a sense as though they have them not. Regard thy friends as fleeting blessings, who may disappoint thy expectations; who, if not deprived of their value whilst they live, are weak & frail like thyself, liable to be snatched away by death. Regard them as subordinate blessings in comparison with thy supreme good, & the interests & connections of an eternal existence. Regard them as placed near thee, to be the objects of thy care & love, to try & exercise, to excite & guard thy virtues, not to be permanently enjoyed; since their breath goeth forth, in that very day—his thoughts—& they will be thine for so short a time, that it is hardly expedient to call them thine own, even now. Let not the distraction & solicitude created by thy earthly attachments & relations, withdraw every portion of your time & every part of your hearts from the impressions of divine & eternal things. For he that loveth father or mother, wife or children, more than me, is not worthy of me. So conduct yourselves in this pilgrimage which ye travel together, that ye may be a family in heaven, & all be brought home to your father’s house in peace, where there are no painful separations, no uncertainties, nor fears. Be then our natural affections & our tender attachments chastised & regulated by a religious sense of the brevity, the lubricity, the precariousness of life.It remains that they who weep be as though they wept not. Let the same lesson of sobriety & self-command be extended to our griefs. Weep we must, at some times or at others. We are born to trouble. Sufferings of affection of body or mind may—must be in a greater, or less degree the allotment of all. But how proper is the regulation of these sensations, and the government of these sorrows, under the view of our short & transitory state & eternal prospects? The law of change, which brings on the night of sorrow, may in the time appointed occasion the darkness to vanish before the light of prosperity. But if the cloud be not removed in this world, whatever afflictions befal us here will soon be lost in the joys or sorrows of another state of being. Live as Christians, & these tears will not always flow, nor these sighs forever heave our hearts. We can sigh no longer than the vital breath inspires our lungs; & we can weep only till death stops the fountains of our tears—death, which may be near, & which cannot be distant. When the short round of our earthly existence is finished, if we have profited as we ought, by lessons & warnings, & are among God’s dutiful children, his compassionate hand shall wipe our tears; and, cheered by his reviving presence, the days of mourning shall be ended. And if the discipline of our heavenly Father be ineffectual, and we refuse correction, if we have not applied events & warnings for the correction of what he condemns, for the confirmation & increase of what he approves in our characters, if we are not the better, are perhaps even the worse, for what we suffer, we have something else to weep for than our afflictions—our sins. We have other & greater sorrows to fear hereafter, sufficient to destroy the sense of any that can overwhelm us in time. Let us feel the strokes of God’s hand; and for the reasons which he has presented to our minds, set bounds to our griefs. Far from us be discontent or murmuring at those severe allotments, which it is given to the lovers of God to convert into ultimate good. In sorrow be there preserved a sense of God’s infinite & abundant mercies. Like men and christians let us feel calamities, & like men & christians bear them.It remaineth that they who rejoice be as though they rejoiced not. God desireth not that heaviness in the heart, which maketh it stoop, or that sorrow, by which the spirit is broken. There is a joy, which is a part of religious obedience; which is good for the health of the body & the vigor and activity of the mind; which keeps the heart open to social affections, to the comforts of existence, & able to resist the weight of its troubles. To promote it, God hath made the face of creation to inspire complacency; hath taught us that we ought to be thankful for a being in his world, & that a habitual gratitude to the author of nature, is explicit praise & thanksgiving to providence. In the gospel, light is sown for th righteous, and gladness for the upright in heart. It contains doctrines & precepts & prospects, which minister to the cheerfulness & joy of those who cordially embrace them. The christian believes in a particular providence, reaching to every circumstance in the world, & to the minutest events in his life. He has a constant object of attention & exertion, doing his duty and working out his salvation; which preserves him from the languor & dejection of idleness. His heart is expanded with benevolent affections, which are all the friends of joy; and hope sends her cheering beam across the darkness. Surely, he ought to rejoice, who has this spirit & this hope. To him, every thorn becomes a flower, & the most rugged way is smoothed. Here are joys, which no man taketh from us, which continue in trouble, & out of trouble, in solitude & society, in life & death.The precept of the apostle has respect to worldly joys arising from external causes, which the world gives & the world can take. Rejoice as though you rejoiced not. Mingle, with the participation of what is good and grateful, the conviction of their transitoriness & uncertainty, their insufficiency to your happiness, their danger to your piety & virtue. Be sensible that your true & lasting happiness must be derived from another scene. Rejoice in whatever blessing God bestows; but remember it is Transient. Rejoice in all the agreeable circumstances of your life; but not with that thoughtless & imprudent temper, which neglects & disregards all other joys.—Rejoice; but with the sentiment that it will be nothing to us to have passed a few years of foolish exultation, & hereafter have our joy turned into mourning.The lesson of moderation & caution has respect to our pursuits & interests, & especially our desire and possession of riches, so universally, so preeminently valued. It remaineth that those who buy be as though they possessed not. Give not your whole faculties & affections to business & its gains. Exult not in the success of your views with a childish delight. What shall be said of those, whose solicitudes for wealth increase as their wants diminish, and who are vehement & constant in the pursuit of gain, as they approach the time when they can have nothing but the dust that fills their mouth? Buy—attend to your calling—lay out your skill, your property & labor for profit, as a part of your obedience to God & your duty to yourself & others. But do not set your heart upon riches, & have that covetousness which is idolatry. Consider that you can buy nothing with a sure & lasting title; and nothing which you can certainly call your own to-morrow. Be not therefore drawn aside to act as if this were your home, to neglect laying up treasures in heaven, which you may call your own when every vestige of earthly grandeur shall be destroyed, and every monument of human pride be laid low. Let not all your riches consist in that substance which you can possess but for a day; which cannot save you from the greatest evils you can suffer; & with which none can by any means redeem his brother from the grave, or give to God a ransom for his life. Finally, let our whole concern with this world be regulated by the truths of religion, & the fruits of experience which we have obtained.The last precept is—and they who use this world as not abusing it, or not using it to excess. Use it diligently and constantly, since it is so transitory. Take a lawful pleasure in thy success & prosperity; but waste them not in the gratification of vanity or the riot of intemperance; nor let them destroy your capacity of religious—seriousness, lest you manifest the stupid indolence of him who said, eat, drink, for to-morrow we die. Take the satisfactions of friendship: but regard your connexions as a school for all the benevolent virtues. Partake of pleasures; but in such measure as consists with the superior pleasures of mind, of virtue, of religion. Use thy life to thy own greatest happiness, to the benefit of others, to the glory of the giver; for at any moment they may be ravished from thee. Use thy life, & all that thou hast & art, for the purposes appointed by the Creator; for thou knowest not if thou shalt be alive on the morrow. Delay not good actions; execute thy good resolves. Trust nothing without necessity to the uncertain future. Seize every opportunity of doing good & becoming good. Be every day & hour considered as important; it may be the last hour thou hast to use. Work while it is day, lest the night come unawares, when no man can work. So employ all earthly things & relations, that what is transitory & mutable may yield unfading & everlasting benefits. The religious wisdom here taught will fix the volatile, & give permanency to the inconstant, snatch from the stream of oblivion the immortal, & the mortal from the power of death. Thy occupations, thy possessions, thy friends, thy joys and sorrows, will then follow thee into the grave, and into eternity, & lay the foundation of eternal perfection & happiness. Then will it be no evil that the scaffolding is broken down, since it hath been employed to serve a beautiful & indestructible edifice. He that doth the will of God abideth forever. The unchangeable God is his friend, and a bulwark of hope which no time nor change can weaken, nor death nor the grave destroy. He changes what is transitory & mutable for that which never passes away, the terrestrial for the celestial, the semblance for the reality, and the narrow circle of friends on earth for the assembly of just men made perfect & the society of the blessed. He goes from conflict to victory, from labor to rest, from grief to joy, from trial & discipline to perfection & glory.The reflections into which we have been led, are peculiarly suited to us, my brethren, affected with the recollection of departed excellence. The providence of God has brought home to our hearts the sense of mortality, & given us just occasion to be impressed with the fugitive, the mutable nature of our life, of the infinite value of a christian hope. A character of uncommon interest & importance is taken from the sphere which it adorned & blessed. A life passed in the exercise of all its appropriate duties, in the enjoyment of worldly advantages & distinctions, in much prosperity, yet acquainted with vicissitudes & trials, is closed in death. We are deprived of one who was the object of high estimation; conspicuous for the union of qualities great & good; a guide & a pattern in every relation she sustained; who appeared with dignity & grace in elevation, & filled with exact attention & amiable tenderness the circle of private offices & daily cares. The places which knew her will know her no more. What avail worth & loveliness of character, human preeminence, talents, accomplishments against our destination? What avail the enlightened mind, obedient passions, the spirit unwearied in acts of courtesy & kindness, the example, the conversation which diffused a benign influence—what avail the strongest ties to life—seeing our days are determined, & God has appointed our bounds that we cannot pass? But blessed be God, we are not left comfortless. When the excellent of the earth are removed, there is consolation as well as instruction. Ye will seek to mourn, bereaved friends, as becomes christians; in a manner worthy of the person you lament. You do then bless the giver of life, that the course of your endeared & honored friend was so long & so bright; that she entered so fully into the spirit of those injunctions which we have explained, & was a minister of blessings to all within her influence. You are soothed to reflect, that she was sensible of the many tokens of divine goodness which marked her lot; that she received the good of her existence with a cheerful & grateful heart; that, when called to weep, she bore adversity with an equal mind; that she used the world as not abusing it, to excess, improving well her time, talents, & opportunities, and, though desired longer in this world, was fitted for better happiness than the world can give. When the good are taken away, let us receive the instruction, whilst we seek the consolation, of religion. From the examples of the worthy who have gone to their account, let us learn what are the true principles for the conduct of life, and be followers of those who, through faith & patience, have inherited the promises. Thus may we do what in us lies to fill the void made by death, and thus become prepared, when we also shall have finished our course, to rejoin, if God so please, our virtuous friends in that world where God shall heal our transitory sorrows with imperishable joys, and repay the bitterness of death with endless life.
				
					
				
				
			